Opinion op the Court by
Judge O’Bear
Affirming.
An agreement to hid in the land of a debtor and to hold it subject to Ms redemption, is in effect that tbe bidder becomes tbe creditor of that debtor, and bolds the purchased property in pledge, by way of mortgage, to secure tlie price bid and legal interest from that time until the redemption is effected. It is treated as a mortgage, as if the debtor had himself conveyed the property to the bidder as security for the former’s debt which the latter had in that transaction discharged or assumed. The principle is thoroughly established by repeated adjudications. In this ease appellee claimed that appellant agreed to bid in the property at decretal sale, and to hold it as security until appellee could pay the sum hid. While the evidence is conflicting, it bears up the chancellor’s finding that the agreement was made. Appellant refused to comply with the agreement, and repudiated it. In that event it was not necessary to tender him the purchase money and interest before suit. The judgment allowed appellee a time within which to redeem, and if he failed to do so within the time allowed then the property was ordered sold to pay the debt, interest, and costs of the sale.
The judgment is affirmed.